DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6, 8-13 and 15-18 of US Application No. 16/244,853 are currently pending and have been examined. Applicant amended claims 1, 8, 10 and 16 and canceled claims 5, 7 and 14.

Response to Arguments
The previous objects to claims 1, 5, 7, 14 and 16 are withdrawn in consideration of the amended claims.

Applicant’s arguments, see REMARKS, filed 13 January 2021, with respect to the rejections of claims 1-4, 6, 8-13 and 15-18 under 35 USC § 102 have been fully considered and are persuasive.  The rejections are withdrawn. However, new rejections for claims 1-4, 6, 8-13 and 15-18 under 35 USC § 103 are set forth below.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: claims 1 and 10 both recite “a velocity of the one or more the traffic participants” but should recite -- a velocity of the one or more traffic participants --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The subject matter of claim 16 has already been included in claim 10, from which claim 16 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2018/0315240 A1, “Yoshida”) in view of Shimotsuma et al. (US 2018/0347992 A1, “Shimotsuma”).

Regarding claim 1, Yoshida discloses a driving support apparatus and teaches:
receiving, at a hardware processor, sensor data from one or more sensors in communication with the hardware processor and positioned such that the surface area is within a field of view of the one or more sensors (at S104, sensor information 51 is received from an external sensor 32 – see at least Fig. 2 and ¶ [0071]; sensor 32 mounted on external apparatus 200 – see at least Fig. 1 and ¶ [0046]);
identifying, at the hardware processor, one or more traffic participants from the sensor data (sensor 32 detects objects present around the external apparatus that may become an obstacle – see at least ¶ [0047]; e.g., vehicles and pedestrians – see at least Fig. 3; objects are identified at S105 – see at least ¶ [0073]);
determining, at the hardware processor, one or more attributes associated with each one of the one or more traffic participants (at S105, identification unit 22 identifies the attribute 52 of each object around the external apparatus 200 – see at least Fig. 2 and ¶ [0072]);
generating a sensor list of the one or more traffic participants, wherein the sensor list includes identifiers and attributes associated with each of the one or more traffic participants, wherein the identifiers and attributes on the object list include a unique ID, a location of the one or more traffic participant, a category associated with one or more traffic participants and [ ] (at S106, second map 53 is generated based on sensor information 51 and attribute 52 of each object identified in S105 – see at least Fig. 2 and ¶ [0073]; each object is identified by points Pi indicating position coordinates and  attributes 52 – see at least Fig. 4 and ¶ [0076]-[0077]; attribute of each object is the type of object, such as a pedestrian, two-wheeled, vehicle, four-wheeled vehicle – see at least ¶ [0050]);
receiving at the hardware process, an object list from the one or more traffic participants, wherein the object list includes identifiers and attributes for the associated one or more traffic participants (at S103, first map 43 is generated based on sensor information 41 and attribute 42 of each object identified in S102 – see at least Fig. 2 and ¶ [0065]-[0067]; Fig. 2, at S107, illustrates the second map 53 being transmitted to the ;
comparing the sensor list with the object list (at S110, first map 43 and second map 54 are synthesized to form a composite map 44 – see at least Fig. 2 and ¶ [0085]; synthesizing includes comparing target points in first map 43 to target points in second map 53 – see at least Figs. 7,8 and ¶ [0093]);
generating a map from the comparison of the sensor list with the object list [at S110, first map 43 and second map 54 are synthesized to form a composite map 44 – see at least Fig. 2 and ¶ [0085]; );
generating an updated object list from the comparison and the map (composite map 44 includes objects identified in first map 43 and second map 53 – see at least Fig. 6 and ¶ [0086]-[0088]); and 
broadcasting the updated object list (externally mounted apparatus 20 may generate composite map 44 and transmit to driving support apparatus 10, 10’ – see at least ¶ [0190]).

Yoshida fails to teach but Shimotsuma discloses a communication method for a roadside unit and teaches:
wherein the identifiers and attributes on the object list include a unique ID (object identifier – Fig. 3 and ¶ [0065]), a location of the one or more traffic participant (position – Fig. 3 and ¶ [0065]), [ ] and one or more of a velocity of the one or more the traffic participants (speed – Fig. 3 and ¶ [0065]), a direction of travel of the one or more traffic participants (travelling direction – Fig. 3 and ¶ [0065]), and a color associated with the one or more traffic participants.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving support apparatus of Yoshida to provide one of velocity, direction or color associated with traffic participants, as taught by Shimotsuma, to generate the object map (Shimotsuma at abstract; Yoshida at ¶ [0001]) to assist safe driving of the vehicle using the object map (Shimotsuma at ¶ [0004]-[0005]; Yoshida at ¶ [0190]).

Regarding claim 2, Yoshida further teaches:
receiving at the one or more traffic participants the updated object list (externally mounted apparatus 20 may generate composite map 44 and transmit to driving support apparatus 10, 10’ – see at least ¶ [0190]); and 
updating at least one information system of the one or more traffic participants to use the updated object list information (composite map may be used for controlling traveling of the vehicle – see at least ¶ [0177]).

Regarding claim 3, Yoshida further teaches:
assigning identifiers and attributes on the sensor list to the one or more traffic participants based on the sensed information from each of the one or more traffic participants (sensor 31 is mounted on vehicle 100 and detects objects present around the vehicle that may become an obstacle – see at least ¶ [0046], [0047]; e.g., vehicles and pedestrians – see at least Fig. 3; at S102, identification unit 12 identifies attribute 42 of each object around the vehicle 100 based on sensor information 41 – see at least Fig. 2 and ¶ [0066]).

Regarding claim 4, Yoshida further teaches:
matching the identifiers on the sensor list with the identifiers on the objects list (at S110, first map 43 and second map 54 are synthesized to form a composite map 44 – see at least Fig. 2 and ¶ [0085]; synthesizing includes comparing target points in first map 43 to target points in second map 53 – see at least Figs. 7,8 and ¶ [0093]).

Regarding claims 6 and 8, Yoshida further teaches:
wherein each of the plurality of identifiers further comprising one selected from the group consisting of a painted roof, a reference number (objects are identified by points Pi indicating position coordinates and attributes 52 – see at least Fig. 4 and ¶ [0076]-[0077]), a bar code, and a Quick Response (QR) code.

Regarding claim 9, Yoshida further teaches: 
wherein the at least one sensor being one selected from the group consisting of long-range radar, short-range radar, LIDAR (Light Imaging, Detection, and Ranging), LADAR (Laser Imaging, Detection, and Ranging), camera, ultrasound, and sonar (sensor 32 may be a LIDAR, milli-wave radar, sonar, camera or the like – see at least ¶ [0047]).


Claims 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Shimotsuma.

Regarding claim 10, Yoshida discloses a driving support apparatus and teaches:
a [sensor] connected to at least one infrastructure component, wherein the [sensor is] each operable for detecting one or more objects in a detection area (at S104, sensor information 51 is received from an external sensor 32 – see at least Fig. 2 and ¶ [0071]; sensor 32 mounted on external apparatus 200 – see at least Fig. 1 and ¶ [0046]), where a sensor list is generated for each of the objects (at S106, second map 53 is generated based on sensor information 51 and attribute 52 of each object identified in S105 – see at least Fig. 2 and ¶ [0073]; objects are identified by points Pi indicating position coordinates and attributes 52 – see at least Fig. 4 and ¶ [0076]-[0077]);
associating with each of the objects identifiers and attributes including a unique ID, a location of the one or more traffic participant, a category associated with one or more traffic participants and [ ] (at S106, second map 53 is generated based on sensor information 51 and attribute 52 of each object identified in S105 – see at least Fig. 2 and ¶ [0073]; each object is identified by points Pi indicating position coordinates and  attributes 52 ;
at least one communication device associated with the at least one infrastructure component (transmitting unit 24 – see at least Fig. 1 and ¶ [0061]);
a hardware processor operable to receive a communication from the at least one communication device and each of a plurality of traffic participants (driving support apparatus 10 includes a receiving unit 14 that receives second map 53 – see at least Fig. 1 and ¶ [0052]), wherein each communication from the plurality of traffic participants includes an object list (a composite map 44 may be created from third maps generated by driving support apparatus 10’ of another vehicle 100’ – see at least ¶ [0186]; i.e., requires communication of the third map to the hardware processor); and
a hardware memory in communication with the hardware processor, the hardware memory storing instructions that when executed on the hardware processor cause the hardware processor to perform operations comprising:
comparing the sensor list with the object list (at S110, first map 43 and second map 54 are synthesized to form a composite map 44 – see at least Fig. 2 and ¶ [0085]; synthesizing includes comparing target points in first map 43 to target points in second map 53 – see at least Figs. 7,8 and ¶ [0093]);
generating a map from the comparison of the sensor list with the object list (at S110, first map 43 and second map 54 are synthesized to form a composite map 44 – see at least Fig. 2 and ¶ [0085]);
generating an updated object list from the comparison and the map (composite map 44 includes objects identified in first map 43 and second map 53 – see at least Fig. 6 and ¶ [0086]-[0088]); and 
broadcasting the updated object list (if driving support apparatus 10 generates composite map 44, driving support apparatus 10’ may obtain the composite map – see at least ¶ [0187]; composite map 44 may be used by the driving support apparatus 10’ – see at least ¶ [0186]).

Yoshida fails to teach but Shimotsuma discloses a communication method for a roadside unit and teaches:
wherein the identifiers and attributes on the object list include a unique ID (object identifier – Fig. 3 and ¶ [0065]), a location of the one or more traffic participant (position – Fig. 3 and ¶ [0065]), [ ] and one or more of a velocity of the one or more the traffic participants (speed – Fig. 3 and ¶ [0065]), a direction of travel of the one or more traffic participants (travelling direction – Fig. 3 and ¶ [0065]), and a color associated with the one or more traffic participants; 
a plurality of sensors connected to at least one infrastructure component (roadside unit includes a sensor for acquiring data indicative of a state around the roadside unit – see at least [0037]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving support apparatus of Yoshida to provide one of velocity, direction or color associated with traffic participants, as taught by Shimotsuma, to generate the object map (Shimotsuma at abstract; Yoshida at ¶ [0001]) to assist safe driving of the vehicle using the object map (Shimotsuma at ¶ [0004]-[0005]; Yoshida at ¶ [0190]).

It would have also been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving support apparatus of Yoshida to provide sensors, as taught by Shimotsuma, to detect objects in order to generate the object map (Shimotsuma at abstract; Yoshida at ¶ [0001]) to assist safe driving of the vehicle using the object map (Shimotsuma at ¶ [0004]-[0005]; Yoshida at ¶ [0190]).

Regarding claim 11, Yoshida further teaches:
receiving at the one or more traffic participants the updated object list (externally mounted apparatus 20 may generate composite map 44 and transmit to driving support apparatus 10, 10’ – see at least ¶ [0190]); and 
updating at least one information system of the one or more traffic participants to use the updated object list information (composite map may be used for controlling traveling of the vehicle – see at least ¶ [0177]).

Regarding claim 12, Yoshida further teaches:
wherein identifiers and attributes on the sensor list are assigned to the one or more traffic participants based on the sensed information from each of the one or more traffic participants (sensor 31 is mounted on vehicle 100 and detects objects present around the vehicle that may become an obstacle – see at least ¶ [0046], [0047]; e.g., vehicles and pedestrians – see at least Fig. 3; at S102, identification unit 12 identifies attribute 42 of each object around the vehicle 100 based on sensor information 41 – see at least Fig. 2 and ¶ [0066]).

Regarding claim 13, Yoshida further teaches:
matching the identifiers on the sensor list with the identifiers on the objects list (at S110, first map 43 and second map 54 are synthesized to form a composite map 44 – see at least Fig. 2 and ¶ [0085]; synthesizing includes comparing target points in first map 43 to target points in second map 53 – see at least Figs. 7,8 and ¶ [0093]).

Regarding claim 16, Yoshida further teaches:
wherein the identifiers and attributes on the sensor list include one or more of: a unique ID, a location of the one or more traffic participant, a velocity of the one or more the traffic participants, and a direction of of the one or more the traffic participants, a color associated with the one or more the traffic participants, a number associated with the one or more the traffic participants, and a category associated with the one or more the traffic participants (objects are identified by points Pi indicating position coordinates and attributes 52 – see at least Fig. 4 and ¶ [0076]-[0077]; objects may be vehicles and pedestrians – see at least Fig. 3).

Regarding claims 15 and 17, Yoshida further teaches:
wherein each of the plurality of identifiers further comprising one selected from the group consisting of a painted roof, a reference number (objects are identified by points Pi indicating position coordinates and attributes 52 – see at least Fig. 4 and ¶ [0076]-[0077]), a bar code, and a Quick Response (QR) code.

Regarding claim 18, Yoshida further teaches: 
wherein the at least one sensor being one selected from the group consisting of long-range radar, short-range radar, LIDAR (Light Imaging, Detection, and Ranging), LADAR (Laser Imaging, Detection, and Ranging), camera, ultrasound, and sonar (sensor 32 may be a LIDAR, milli-wave radar, sonar, camera or the like – see at least ¶ [0047]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668